Name: Council Regulation (EEC) No 231/86 of 27 January 1986 on the transfer of 300 000 tonnes of common wheat held by the United Kingdom intervention agency to Italy for disposal in animal feed
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 4 . 2 . 86 Official Journal of the European Communities No L 29/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 231 /86 of 27 January 1986 on the transfer of 300 000 tonnes of common wheat held by the United Kingdom intervention agency to Italy for disposal in animal feed grain in Italy, where prices are very high as a result of the drought, on the other hand, the disposal of intervention stocks on normal terms cannot be envisaged ; whereas, therefore, provision should be made so that the feed grain transferred from intervention can be sold on special terms ; Whereas the detailed rules for implementing this Regula ­ tion should be laid down at a later date ; Whereas provisions should be adopted to cover this measure in accordance with the procedure provided for in Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interven ­ tions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (6), as last amended by Regulation (EEC) No 1716/84 P), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 3769/85 (4), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 2738/85 of 29 October 1973 laying down general rules for inter ­ vention on the market in cereals (*), and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas the weather conditions in central and southern Italy during the summer of 1985, when a severe drought ocurred, have brought about in the regions concerned a serious shortage of winter feed and fodder cereals for the feeding of livestock ; whereas, if this situation were left uncorrected, it could place the Italian farmers in the regions concerned in difficulties and could lead them to sell their livestock prematurely with income losses ; Whereas the shortage of fodder in Italy may be offset by the use by stock-farmers of the feed grain , and in par ­ ticular the fodder wheat, held in large quantities by the United Kingdom intervention agency ; whereas, moreover, given the size of these stocks, a transfer thereof to Italy would constitute a means of reducing current surpluses ; Whereas , given the particular situation of stock-farmers in Italy, on the one hand, and the state of the market in feed HAS ADOPTED THIS REGULATION : Article 1 1 . The United Kingdom intervention agency shall make 300 000 tonnes of common wheat available to the Italian intervention agency. 2 . The Italian intervention agency shall accept delivery of the common wheat before 1 March 1986 and shall ensure that it is transferred to warehouses located near ports before 1 April 1986 . It shall ensure that the common wheat is disposed of in animal feed before 30 June 1986 . The resale of the quantities not disposed of by that date shall be carried out in accordance with Commis ­ sion Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (8). (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 3) OJ No L 94, 28 . 4 . 1970 , p. 3 . (6) OJ No L 216, 5 . 8 . 1978 , p . 1 . 0 OJ No L 163 , 21 . 6 . 1984, p . 1 . ( 8 OJ No L, 202, 9 . 7 . 1982, p . 23 . (4) OJ No L 362, 31 . 12 . 1985, p . 17 . O OJ No L 281 , 1 . 11 . 1975, p . 49 . No L 29/2 Official Journal of the European Communities 4. 2. 86 3 . Without prejudice to the price conditions laid down in paragraph 4 or the special provisions adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, the resale of the product referred to in paragraph 1 shall be carried out in accordance with Regulation (EEC) No 1836/82. 4. The minimum selling price of the product on its removal from intervention storage shall be equal to the buying-in price for common wheat which applies during the month in question . The price increases and reduc ­ tions specified in Commission Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reduc ­ tions applicable to interventions in cereals (') shall not be applied. 5 . Transport contracts shall be awarded by tendering procedure . Mobilization shall be carried out under most favourable transport conditions . 6 . The detailed rules for applying this Regulation , in particular as regards the transfer and the quality control of the product in question , shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 2 1 . The United Kingdom intervention agency shall debit the accounts referred to in Article 4 of Regulation (EEC) No 1883/78 with the quantities of common wheat transferred, valued at zero . 2 . The Italian intervention agency shall credit the account referred to in paragraph 1 with the quantities of common wheat of which they have taken delivery, valued at zero, and shall value them at the end of each month at the price fixed pursuant to Article 8 of Regulation (EEC) No 1883/78 for stocks carried forward to the financial year in question . 3 . The transport costs of the quantities transferred shall be entered in the accounts referred to in paragraph 1 . Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1986 . For the Council The President H. van den BROEK (') OJ No L 174, 14 . 7 . 1977, p. 18 .